F"I’i.ED

UNITED sTATEs DISTRICT coURT FEE 2 5 2014
FoR THE DISTRICT oF CoLUMBIA C§'j,'f§ §’d§t-hg'~'[»)flrs'§rrig g::ékrlup¢g¥
CU|'H 8

)

MICHAEL TYsoN LEE, )
)

Plaintiff, )

)

v. ) Civil Action No. /jL "" `g/O

)

Cov1NGToN CoUNTY SHERIFF’S )
DEPARTl\/IENT, et al. , )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff’ s application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

According to the plaintiff, on May 4, 2004, he was arrested in Andalucia, Alabama, and
charged crimes he did not commit, namely unlawful manufacturing of a controlled substance,
possession of drug paraphemalia, and possession of marijuana Compl. at 3-6. He allegedly had
been detained for 10 months when, based on his "fear of spending several years of his life in
prison for a crime he did not commit," he "entered a coerced plea of guilty to obtain his
freedom." Ia'. at 8. Apparently because of his criminal conviction, the plaintiff lost a scholarship
to attend McArthur Technical College, Social Security benefits, and wages he would have earned
but for his incarceration. See id. at 9. "Due to the violation of [the plaintiff s] constitutional
rights" in the course of his unlawful arrest, imprisonment and conviction," id. at 3, the plaintiff

has demanded "$l,580,000 . . . for punitive and mon[e]tary damages," id. at l0.

"[A] criminal defendant may not recover damages under 42 U.S.C. § 1983 for ‘harm
caused by actions whose unlawfulness would render [his] conviction or sentence invalid’ unless
‘the conviction or sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into
question by a federal court’s issuance of a writ of habeas corpus."’ Wl`lliams v. Hill, 74 F.3d
1339, 1340 (D.C. Cir. 1996) (citing Heck v. Humphrey, 512 U.S. 477, 487 (l994)). "The
rationale of Heck applies equally to claims against federal officials in Bz`vens actions." Id.
ln this case, the Court "must consider whether a judgment in favor of the plaintiff would
necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be
dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been
invalidated." Heck, 512 U.S. at 487. If the plaintiff s allegations were proved true, the ruling
would undermine the validity of his criminal conviction. Because he has not shown that his
conviction or sentence has already been invalidated, this civil rights action for damages must be
dismissed.

An Order accompanies this Memorandum Opinion.

57a/s j /¢w

DATE; 11 /(‘//% 

United States District Judge